GOLDTHWAITE, J.
The act of 1832, in force when the first notes ware executed, provides that ah bonds, notes or promises, made to any hawker or pedler, the consideration of which shall be for any clock or clocks, or other goods, wares or merchandize, of any kind whatsoever, shall be utterly void, unless the party selling the same, shall have first procured a license to sell. Aikin’s Digest, 411, § 13.
This enactment seems to be decisive of this case. The cancellation of the old notes did not create a sufficient consideration to support the one, subsequently given to the plaintiff. It would be useless to enter upon the inquiry, whether a bona fide assignee might not protect himself, if the purchaser thought proper to bind himself, by giving a new note, or even by an express promise to pay the old ones, because that is not the case, and there is nothing to withdraw the transaction from the influence of the statute, except the giving of the new note to one who is shown to be a partner in the trade, rendered illegal by the statute.
Let the judgment be affirmed.